Citation Nr: 0321110	
Decision Date: 08/22/03    Archive Date: 09/02/03

DOCKET NO.  02-02 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from August 1972 to 
August 1980.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana, which denied service connection for post-traumatic 
stress disorder (PTSD) and bilateral hearing loss.  In his 
August 2001 notice of disagreement, the veteran specifically 
disagreed with the denial of his claim for service connection 
for PTSD, but did not address the matter of the denial of his 
claim for service connection for bilateral hearing loss.  
Thus, the Board will confine its consideration to the issue 
as set forth on the first page of this decision.

The veteran was scheduled for a videoconference hearing with 
a Member of the Board in Washington, DC, in May 2003, but he 
failed to report and did not request that the hearing be 
rescheduled.  As such, the Board believes all due process 
requirements have been met with regard to his hearing 
request.

Finally, the Board notes that, in a January 1999 letter to 
the RO, the veteran's accredited service representative 
transmitted documents in support of a claim for "Disability 
Pension".  It is unclear whether, by this statement, the 
representative referred to the pending claim on appeal, since 
a claim for a permanent and total disability rating for 
pension purposes was granted in a March 1996 rating decision.  
That matter is referred to the RO for clarification.


REMAND

During the pendency of the appellant's appeal, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), which substantially modified the circumstances under 
which VA's duty to notify and assist claimants applies, and 
how that duty is to be discharged.  See Public Law No. 106-
175 (2000) (now codified at 38 U.S.C. §§ 5100-5103A, 5106-7 
(West 2002)).  The new statute also revised the former 
section 5107(a) of title 38, United States Code, to eliminate 
the requirement that a claimant must come forward first with 
evidence to well ground a claim before the Secretary of 
Veterans Affairs is obligated to assist the claimant in 
developing the facts pertinent to the claim.

VA has published regulations implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)).  In addition, under regulations issued 
after enactment of the VCAA, and effective February 22, 2002, 
the Board has been conducting evidentiary development of 
appealed cases directly.  See 38 C.F.R. § 19.9(a)(2) and 
(a)(2)(ii) (2002).  

The veteran seeks service connection for PTSD.  Service 
connection for PTSD currently requires: (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); (2) a link, established by medical evidence, 
between current symptoms and an in-service stressor; and (3) 
credible supporting evidence that the claimed in-service 
stressor occurred.  See 38 C.F.R. § 3.304(f) (2002).

VA clinical records, dated from 1998 to 2001, are associated 
with the claims file and provide conflicting information 
regarding the veteran's diagnosed psychiatric disorder and 
whether he experienced a stressor event associated with 
service. A May 1999 VA medical record reflects that the 
veteran underwent initial evaluation for a PTSD outpatient 
program.  He reported serving four years on the Korean 
Demilitarized Zone (DMZ) as a wireman, and denied direct 
exposure to combat.  While he was stationed at the DMZ, the 
record indicates that the veteran "heard second hand" of 
two officers who were attacked by peasants with axes, but it 
was noted that "this veteran did not observe this event".  
The veteran said he was not in any firefights.  Most 
traumatic to this veteran was having fathered a son with a 
local woman, and the distress associated with not knowing of 
his son's development.  The examiner opined that the veteran 
did not appear to have experienced a traumatic event or 
events that led to PTSD syndrome.  The examiner concluded 
that the veteran did not meet the criteria for PTSD.  

However, while an early September 1999 record includes an 
assessment of chronic paranoid schizophrenia, when seen later 
in the month, the assessment was chronic schizophrenia, 
symptoms improved, and PTSD, symptomatic.  Thereafter, a 
September 2001 VA outpatient medical record noted a diagnosis 
of schizoaffective disorder and PTSD secondary to military 
experiences.  

In a November 1999 written statement in support of his 
contentions, the veteran said that his stressful events in 
service involved witnessing the death of two officers, a 
captain and a first lieutenant, at the DMZ in Korea in June 
1972 to 1974, or in 1974, when a military detail attempted to 
trim a tree within the DMZ and the soldiers were killed by 
North Koreans for no reason.  He said troops were moved into 
position to open fire on the North Koreans and could not 
sleep at night while they waited for President Nixon to give 
the order (to attack, apparently).  A second stressful event 
evidently occurred when the veteran was attached to the "Big 
Red One Division Ft. Hood" sometime from October 1976 to 
1980 on a temporary 90-day duty assignment to "Graph Beer" 
Germany.  The veteran said on the night before his unit was 
scheduled to move out, some of his friends returned drunk and 
lay down under an army tank.  In the morning, the tank driver 
was aware of their presence and drove over them, killing two 
of the veteran's friends.

In May 2003, the veteran's accredited service organization 
representative submitted an article from the Internet about 
the "Axe Murder Incident" that occurred at Panmunjom on 
August 18, 1976, evidently to provide further explanation of 
the stressful incident that the veteran allegedly witnessed 
in service.  However, the veteran did not provide a waiver of 
initial RO review of this new evidence.  

The veteran's service personnel records reflect that he 
served in the Republic of Korea from January 1973 to January 
1974 and from March 1976 to April 1977 and that, in 1976, his 
military occupational specialty was tactical wire operations 
specialist.  He was assigned to the "HHB 1/38 2nd FA 2nd INF 
DIV KOREA" in March 1976.  From May 1977 to April 1980, the 
veteran was assigned to Company B, E or F of the "17th ENG 2 
AD FT HOOD TX".  The Board believes some effort should be 
made to corroborate the veteran's alleged stressor events in 
service, including whether he was at the DMZ and in a 
position to witness the beating death of two American 
officers by North Koreans in August 1976, or lost two friends 
in a tank accident in Germany.  

It does not appear that the RO requested the assistance of 
the U.S. Armed Services Center for Research of Unit Records 
(USASCRUR) in attempting to locate corroborative evidence of 
the veteran's claimed in-service stressors.  The Board 
believes this should be done.

If USASCRUR is able to corroborate one or more of the 
veteran's claimed in-service stressors, the question next 
presented is whether such a stressor is clinically considered 
to be of sufficient severity to warrant a valid diagnosis of 
PTSD.  The descriptive definition of a stressor in the 
American Psychiatric Association's: Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-
IV) provides that a valid diagnosis of PTSD requires that a 
person has been exposed to a traumatic event in which both of 
the following were present: (1) the person experienced, 
witnessed, or was confronted with an event or events that 
involved actual or threatened death or serious injury, or a 
threat to the physical integrity of himself or others, and 
(2) the person's response involved intense fear, 
helplessness, or horror.  If the veteran's claimed in-service 
stressor(s) can be independently corroborated, any verified 
stressor must be clinically evaluated in accordance with the 
provisions of DSM-IV.

The record does not indicate that a PTSD diagnosis has been 
made on the basis of a verified history of the veteran's 
service stressors and, therefore, any such diagnosis was 
inadequate for rating purposes.  See West v. Brown, 7 Vet. 
App. 70, 77-78 (1994).  Further psychiatric evaluation is 
necessary.

Finally, a March 1995 administrative decision indicates that 
the Social Security Administration (SSA) found the veteran to 
be totally disabled and eligible for benefits from July 1992, 
due to severe restrictions of mental functioning and 
osteoarthritis of the right ankle, status post arthrodesis, 
due to a post-service injury.  The medical records used in 
reaching this determination should be obtained prior to Board 
consideration of the claim on appeal.  See U.S.C.A. § 5103A 
(West 2002); Lind v. Principi, 3 Vet. App. 493, 494 ("When . 
. . VA is put on notice . . . of the existence of SSA 
records, . . . VA must seek to obtain those records before 
proceeding with the appeal."); Murincsak v. Derwinski, 2 
Vet. App. 363 (1992) (SSA findings are not binding upon VA, 
but they and the evidence informing them may be highly 
probative evidence).

Accordingly, the veteran's claim is REMANDED to the RO for 
the following action:

1.	The veteran should be offered the 
opportunity to identify any sources of 
post-service clinical evidence regarding 
onset or continuity of a psychiatric 
disorder, including, but not limited to, 
clinical records proximate to service.

2.	The veteran should also be offered the 
opportunity to identify or submit 
alternative types of evidence to establish 
a psychiatric diagnosis post-discharge, 
such as employment, insurance, or 
education-related medical examinations, 
reports of observation of friends, co-
workers, or fellow servicemen, counseling 
records, etc.

3.	The veteran should also be offered the 
opportunity to obtain a written medical 
opinion as to the onset or etiology of 
PTSD.

4.	The RO should contact the Social Security 
Administration and request a copy all 
medical records considered in the veteran's 
award of disability benefits, and in any 
subsequent disability determinations.

5.	The RO should obtain the veteran's medical 
records from the VA Medical Center in New 
Orleans, Louisiana, for all treatment for a 
psychiatric disorder, including mental 
hygiene clinic records, for the period from 
September 2001 to the present.  Request 
notes, discharge summaries, consults, 
imaging, medications, and problem lists.

6.	The RO should review the file and prepare a 
summary of all the claimed stressors.  The 
summary and all associated documents, to 
include the veteran's DA 20 (in the first 
of three tan envelopes in claims file) and 
statement(s) including his November 1999 
stressor statement, should be sent to U.S. 
Armed Services Center for Research of Unit 
Records (USASCRUR), 7798 Cissna Road, 
Springfield, Virginia 22150-3197.  USASCRUR 
should be requested to provide any 
information that might corroborate the 
veteran's alleged in-service stressors 
including, but not limited to, providing a 
copy of unit histories for the veteran's 
unit in Korea in August 1976.  USASCRUR is 
particularly requested to corroborate, to 
the extent possible, if the veteran's unit, 
the HHB 1/38 2nd FA 2nd INF DIV KOREA, 
participated in the August 18, 1976, "Axe 
Murder Incident" and that the veteran 
witnessed the death of the two American 
officers, and the death of two American 
soldiers in a tank accident in "Graph 
Beer", Germany sometime between 1976 and 
1980.

7.	The RO should make arrangements for the 
veteran to be examined by a VA psychiatrist 
experienced in evaluating post-traumatic 
stress disorders to determine the diagnoses 
of any psychiatric disorder(s) that are 
present.  The examiner should be advised 
that the veteran served in the Republic of 
Korea from January 1973 to January 1974 and 
from March 1976 to April 1977, and may have 
been witnessed the August 1976 deaths of 
two American officers at the hands of enemy 
personnel with axes in the DMZ.  The 
examiner should elicit as much detail as 
possible from the veteran as to such 
claimed stressors, e.g., locations, dates, 
and identities of individuals who were 
injured or killed (i.e., name, rank, 
organization, etc.).  Then, pending 
verification of the veteran's exposure 
thereto, the examiner should consider the 
veteran's alleged in-service stressors for 
the purpose of determining whether such 
stressors were severe enough to have caused 
the current psychiatric symptoms, and 
whether the diagnostic criteria to support 
the diagnosis of PTSD have been satisfied 
by the in-service stressors.  The diagnosis 
should conform to the psychiatric 
nomenclature and diagnostic criteria 
contained in DSM-IV.  If the veteran is 
found to have PTSD, the examiner is 
requested to identify the diagnostic 
criteria, including the specific 
stressor(s) supporting the diagnosis.  If 
the veteran is found to have a psychiatric 
diagnosis other than PTSD, the examiner is 
requested to render an opinion as to 
whether it is at least as likely as not 
(i.e., at least a 50-50 probability) that 
any currently diagnosed psychiatric 
disorder was caused by military service or 
whether such an etiology or relationship is 
unlikely (i.e., less than a 50-50 
probability).  A complete rationale should 
be given for all opinions and conclusions 
expressed.  The claims file must be made 
available to the examiner for review in 
conjunction with the examination, for a 
proper understanding of the veteran's 
medical history.  The examination report is 
to reflect whether such a review of the 
claims file was made.

8.	Then, the RO should review the claims file 
and ensure that all notification and 
development action required by the Veterans 
Claims Assistance Act of 2000 (VCAA), 
Public Law No. 106-175 (2000) (now codified 
at 38 U.S.C.A. §§ 5100-5103A, 5106-7 (West 
2002)) is completed.

9.	Thereafter, the RO should readjudicate the 
appellant's claim for entitlement to 
service connection for PTSD.  If the 
benefits sought on appeal remain denied, 
the appellant should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC should contain notice of all 
relevant actions taken on the claim, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on appeal 
since the December 2002 SSOC.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




_________________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2002).



